Order entered December 20, 2022




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-22-01191-CV

                        MARISA LASERNA, Appellant

                                          V.

  BW VENTANA, LLC AND OXFORD MANAGEMENT LLC, Appellees

                On Appeal from the County Court at Law No. 5
                            Dallas County, Texas
                    Trial Court Cause No. CC-22-02937-E

                                     ORDER

      By letter filed December 2, 2022, Dallas County Clerk John F. Warren

informed the Court that the clerk’s record would be filed “immediately.” To date,

however, it has not been filed. Accordingly, we ORDER Mr. Warren to file the

record no later than December 28, 2022.

      We note court reporter Vearneas W. Faggett has informed the Court that

appellant has not requested the reporter’s record.      Based on correspondence

appellant has filed with the Court concerning her attempts to request the record, it
appears that the contact information she has for the reporter is incorrect.

Accordingly, we DIRECT the Clerk of the Court to send a copy of Ms. Faggett’s

December 16, 2022 letter to appellant and ORDER appellant to file written

verification she has requested the record no later than January 4, 2023. We caution

appellant that failure to file the requested verification may result in the appeal

being submitted on the clerk’s record alone.         See TEX. R. APP. P. 37.3(c).

Appellant may disregard our December 16, 2022 directive concerning the

reporter’s record.

      Because appellant has filed a statement of inability to pay, and nothing

before the Court reflects the trial court has ordered her to pay costs, any reporter’s

record shall be filed without payment of costs. See TEX. R. CIV. P. 145.

      We DIRECT the Clerk of the Court to send a copy of this order to Mr.

Warren, Ms. Faggett, and the parties.

                                              /s/   ROBERT D. BURNS, III
                                                    CHIEF JUSTICE